Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed June 13th, 2022 overcomes the rejections of Claims 11-12 under 35 U.S.C. 101.
Applicant’s amendments to the claims no longer invokes 35 U.S.C. 112(f).
Applicant’s amendments over the rejections of Claim 4-9 and 11-12 under 35 U.S.C. 112(b).

Response to Arguments
Applicant's arguments filed June 13th, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the combination of Hammes et al. (US 2018/0101644 A1; hereafter: Hammes), Kawagishi et al. (US 2012/0054652 A1; hereafter: Kawagishi) and Nie et al. (US 2011/0122146 A1; hereafter: Nie) does not teach the limitations of Claim 1, and more specifically “generating an image for detection by selecting or combining the adjusted images based on the calculated degree of contribution of each of the plurality of medical images, and input the generated image for detection to the trained machine learning algorithm to detect a presence or an absence of the diagnostic target tissue in the generated image for detection”. Examiner respectfully disagrees. As stated in the previous Office action, Hammes discloses how a parameter involving correspondence between the diagnosis of different image sets wherein a higher correspondence results in a more reliable parameter and Kawagishi discloses contribution to an affirmation and selection of factors based on confirmation. The combination of Hammes and Kawagishi would then teach selecting image sets/factors based on degree of contribution. Furthermore, Kawagishi discloses deducing a diagnosis based on selected inputs using a trained machine learning algorithm. 
Examiner notes that while the amendments overcome the rejections of Claim 4 under 35 U.S.C. 112(b), Claim 1 is unclear on the nature of “diagnostic information”. As currently written, Claim 1 can be interpreted as generating diagnostic information on a medical image and detecting the same generated diagnostic information using a machine learning algorithm based on the generated diagnostic information, which has already been detected earlier in the process. Further clarification regarding the type of information that is included with “diagnostic information” is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hammes, and further in view of Kawagishi and Nie.
Regarding Claim 1, Hammes teaches: an image diagnosis support apparatus (Figure 1; ¶76: “FIG. 1 shows a medical imaging apparatus having a computer 27 according to the invention”), comprising: a memory coupled to a processor, the memory storing instructions that when executed configure the processor to (¶64: “The computer has a memory in which computer readable information is stored and the computer is designed to load the computer readable information form the memory and the processor executes the computer readable information in order to execute the method according to the invention.”): train a machine learning algorithm using a plurality of training images to detect a tissue (¶33-38 discloses training of the diagnosis system), generate diagnostic information based on a plurality of medical images (¶13: “The diagnosis system is designed as an algorithm that uses, as its input data, the medical image data and possibly further patient specific data, and produces output data in the form of a diagnosis of the medical image data”);  evaluate an image reliability for each of the plurality of medical images (¶89: “a measure of confidence, which describes a reliability of a correct diagnosis of the medical image data by the diagnosis system”; ¶48: “a measure of quality is produced for the medical image data on the basis of the medical image data, with the second parameter being determined on the basis of the measure of quality”); but does not explicitly teach calculating a degree of contribution of each of the plurality of medical images to the diagnostic information using an internal parameter indicating a degree of appropriateness of each medical image for a diagnostic target tissue and the calculated reliability. 
In a related art, Kawagishi teaches: calculate a degree of contribution of each of the plurality of medical images to the diagnostic information using an internal parameter indicating a degree of appropriateness of each medical image for a diagnostic target tissue and the calculated reliability (¶25: “the deducting unit 106 determines whether input information affirms or denies that the subject is matched with a diagnosis or the degree (contribution ratio). The contribution ratio of input information that affirms that the subject is matched with the diagnosis is a positive value. On the other hand, the contribution ratio of input information that denies it is a negative value.”) for determining the contribution of each piece of medical information to the overall diagnosis.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hammes with the above teachings of Kawagishi to incorporate the determination of the contribution of medical information to the diagnosis. The motivation in doing so would lie in the ability to determine the pieces of information that contributed most to the determination of the diagnosis for further analysis.
Hammes, in view of Kawagishi, further does not teach: adjust a contrast of one or more of the plurality of medical images to a contrast of training images using one or more conversion functions,
In a related art, Nie teaches: adjust a contrast of one or more of the plurality of medical images to a contrast of training images using one or more conversion functions (Abstract: “A system and method is provided for matching visual features in at least two related medical images”; Abstract: “The visual features many include the image brightness, contrast, sharpness (or edge strength), alignment or dynamic range.”) for matching the visual features of one medical images to another.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hammes, in view of Kawagishi, with the above teachings of Nie to incorporate the adjustment of visual features of one medical images to the visual features of another medical image. The motivation in doing so would lie in easier comparison between the two images as there are fewer discrepancies between the images.
 Hammes, in view of Kawagishi, and in further view of Nie, teaches: generate an image for detection by selecting or combining the adjusted image based on the calculated degree of contribution of each of the plurality of medical images (Hammes: ¶52: ¶52 describes how a parameter involving the correspondence between the diagnosis of different image sets wherein a higher correspondence results in a more reliable parameter. Combined with the teachings of Kawagishi’s contribution ratio results in a parameter based on contribution and can be used to relate to an image set that is representative of the parameter and select an image group based on the contribution), and input the generated image for detection to the trained machine learning algorithm to detect a presence or absence of the diagnostic target tissue in the generated image for detection (Hammes: ¶13: “The diagnosis system can employ an artificial neural network… The diagnosis system can alternatively or additionally employ known automatic classification algorithms such as Bayes classifiers or support vector machines (SVM)”; Kawagishi further discloses utilizing a machine learning algorithm to detect a diagnostic target based on selected inputs). 
Regarding Claim 3, Hammes, in view of Kawagishi, and in further view of Nie, teaches: the image diagnosis support apparatus according to claim 1, wherein the processor is configured to calculate the reliability based on an artifact included in the medical image or a signal noise ratio of the medical image (Hammes: ¶49: “The measure of quality can be determined on the basis of an incidence of artifacts in the medical image data”).
Regarding Claim 4, Hammes, in view of Kawagishi, and in further view of Nie further teaches: the image diagnosis support apparatus according to claim 1, wherein the processor is configured to generate the diagnostic information using the image for detection (Kawagishi: ¶28: “The factor selectin unit 110 selects from input information input information (positive information) having the highest degree of affirmation of the subject diagnosis set by the diagnosis setting unit 108 and input information (negative information) having the highest degree of denial”; Kawagishi: ¶30: “If the input information selected by the factor selecting unit 110 is a finding acquired through the GUI 102, the emphasis display unit 112 performs display (emphasis display) which emphasizes the input GUI of the finding on the basis of the contribution ratio acquired by the deducting unit 106.”) for identifying features and factors that contribute the most to the diagnosis.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hammes, in view of Kawagishi, with the additional teachings of Kawagishi to incorporate the identification and selection of an image based on contribution ratio. The motivation in doing so would lie in the ability to identify and select factors that contribute the most to diagnosis information. 
Regarding Claim 11, Hammes, in view of Kawagishi, and in further view of Nie, teaches: a non-transitory computer-readable medium storing an image diagnosis support program causing a computer to execute steps comprising:  (Hammes: ¶70: “The present invention also encompasses a non-transitory, computer-readable data storage medium encoded with programming instructions (program code)”): training a machine learning algorithm using a plurality of training images to detect a tissue (Hammes: ¶33-38 discloses training of the diagnosis system); calculating an image reliability for each of a plurality of medical images (Hammes: ¶89: “a measure of confidence, which describes a reliability of a correct diagnosis of the medical image data by the diagnosis system”; Hammes: ¶48: “a measure of quality is produced for the medical image data on the basis of the medical image data, with the second parameter being determined on the basis of the measure of quality”); calculating a degree of contribution of each of the plurality of medical images to a diagnostic target tissue using an internal parameter indicating a degree of appropriateness of each medical image for the diagnostic target tissue and the calculated reliability (Kawagishi: ¶25: “the deducting unit 106 determines whether input information affirms or denies that the subject is matched with a diagnosis or the degree (contribution ratio). The contribution ratio of input information that affirms that the subject is matched with the diagnosis is a positive value. On the other hand, the contribution ratio of input information that denies it is a negative value.”); adjust a contrast of one or more of the plurality of medical images to a contrast of training images using one or more conversion functions (Nie: Abstract: “A system and method is provided for matching visual features in at least two related medical images”; Nie: Abstract: “The visual features many include the image brightness, contrast, sharpness (or edge strength), alignment or dynamic range.”); generate an image for detection by selecting or combining the adjusted image based on the calculated degree of contribution of each of the plurality of medical images (Hammes: ¶52: ¶52 describes how a parameter involving the correspondence between the diagnosis of different image sets wherein a higher correspondence results in a more reliable parameter. Combined with the teachings of Kawagishi’s contribution ratio results in a parameter based on contribution and can be used to relate to an image set that is representative of the parameter and select an image group based on the contribution), and input the generated image for detection to the trained machine learning algorithm to detect a presence or absence of the diagnostic target tissue in the generated image for detection (Hammes: ¶13: “The diagnosis system can employ an artificial neural network… The diagnosis system can alternatively or additionally employ known automatic classification algorithms such as Bayes classifiers or support vector machines (SVM)”; Kawagishi further discloses utilizing a machine learning algorithm to detect a diagnostic target based on selected inputs). 
 Regarding Claim 13, Hammes, in view of Kawagishi, and in further view of Nie, teaches: a medical image acquisition apparatus (Hammes: Figure 1), comprising: an imaging unit that acquires a medical image (Hammes: Figure 1: element 11; Hammes: ¶79: The magnetic resonance apparatus 11”); and a memory coupled to a processor, the memory storing instructions that when executed configure the processor to (Hammes: ¶64: “The computer has a memory in which computer readable information is stored and the computer is designed to load the computer readable information form the memory and the processor executes the computer readable information in order to execute the method according to the invention.”): train a machine learning algorithm using a plurality of training images to detect a tissue (Hammes: ¶33-38 discloses training of the diagnosis system) generate diagnostic information based on a plurality of medical images (Hammes: ¶13: “The diagnosis system is designed as an algorithm that uses, as its input data, the medical image data and possibly further patient specific data, and produces output data in the form of a diagnosis of the medical image data”); evaluate an image quality and calculates an image reliability for each of the plurality of medical images (Hammes: ¶89: “a measure of confidence, which describes a reliability of a correct diagnosis of the medical image data by the diagnosis system”; Hammes: ¶48: “a measure of quality is produced for the medical image data on the basis of the medical image data, with the second parameter being determined on the basis of the measure of quality”); calculate a degree of contribution of each of the plurality of medical images to the diagnostic information using an internal parameter indicating a degree of appropriateness of each medical image for a diagnostic target tissue and the calculated reliability (Kawagishi: ¶25: “the deducting unit 106 determines whether input information affirms or denies that the subject is matched with a diagnosis or the degree (contribution ratio). The contribution ratio of input information that affirms that the subject is matched with the diagnosis is a positive value. On the other hand, the contribution ratio of input information that denies it is a negative value.”) adjust a contrast of one or more of the plurality of medical images to a contrast of training images using one or more conversion functions (Nie: Abstract: “A system and method is provided for matching visual features in at least two related medical images”; Nie: Abstract: “The visual features many include the image brightness, contrast, sharpness (or edge strength), alignment or dynamic range.”); generate an image for detection by selecting or combining the adjusted image based on the calculated degree of contribution of each of the plurality of medical images (Hammes: ¶52: ¶52 describes how a parameter involving the correspondence between the diagnosis of different image sets wherein a higher correspondence results in a more reliable parameter. Combined with the teachings of Kawagishi’s contribution ratio results in a parameter based on contribution and can be used to relate to an image set that is representative of the parameter and select an image group based on the contribution), and input the generated image for detection to the trained machine learning algorithm to detect a presence or absence of the diagnostic target tissue in the generated image for detection (Hammes: ¶13: “The diagnosis system can employ an artificial neural network… The diagnosis system can alternatively or additionally employ known automatic classification algorithms such as Bayes classifiers or support vector machines (SVM)”; Kawagishi further discloses utilizing a machine learning algorithm to detect a diagnostic target based on selected inputs).
Regarding Claim 14, Hammes, in view of Kawagishi, and in further view of Nie, teaches: the medical image acquisition apparatus according to claim 13, wherein the image unit is a magnetic resonance imaging unit that collects a nuclear magnetic resonance signal of a subject and acquires a medical image using the nuclear magnetic resonance signal (Hammes: ¶84: “The magnetic resonance apparatus 11 as illustrated has a computer 27, which includes a first provision unit 33, an acquisition unit 34, a determination processor 35 and a second provision unit 36.”), and wherein the plurality of medical images includes at least one of a T1 weighted image, a T2 weighted image, a proton density weighted image, a FLAIR image, a magnetic susceptibility weighted image, and a diffusion weighted image (Hammes: ¶81: “Control information such as imaging parameters, as well as reconstructed magnetic resonance images, can be provided on an output unit 25”; includes any type of magnetic resonance images).
Regarding Claim 15, Hammes, in view of Kawagishi, and in further view of Nie, teaches: the medical image acquisition apparatus according to claim 13, wherein the plurality of medical images are brain images, and the diagnostic information generation unit generates information regarding a cerebrovascular disease as the diagnostic information (Hammes generally relates to a diagnostic support apparatus and is used for any irregularities, abnormalities, or ailments in medical image data, which would include brain images and relevant brain diseases.).
Regarding Claim 16, Hammes, in view of Kawagishi, and in further view of Nie, further teaches: the image diagnosis support according to claim 1, wherein the processor is configured to: select an image among the plurality of medical images having a greatest weight (Kawagishi: ¶28: “The factor selecting unit 110 selects from input information input information (positive) information having the highest degree of affirmation of the subject diagnosis set by the diagnosis setting unit 108”), and calculate a pixel value for a part of the selected image estimated to include the diagnostic target tissue (Nie: ¶52: “It will be appreciated that the differences between any type of visual features can be identified and calculated for comparison and adjustment, so that the images can be matched as closely as possible. Visual features include, but are not limited to, brightness, contrast, alignment, sharpness (or edge strength) and dynamic range.”) for selecting and determining the optimal image.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hammes, in view of Kawagishi, and in further view of Nie, to incorporate the selection of an image and calculation of a pixel. The motivation in doing so would lie in selecting and determining the optimal image and pixel.
Regarding Claim 17, Hammes, in view of Kawagishi, and in further view of Nie, teaches: the non-transitory computer-readable medium according to claim 11, the steps further comprising: selecting an image among the plurality of medical images having a greatest weight (Kawagishi: ¶28: “The factor selecting unit 110 selects from input information input information (positive) information having the highest degree of affirmation of the subject diagnosis set by the diagnosis setting unit 108”), and calculating a pixel value for a part of the selected image estimated to include the diagnostic target tissue (Nie: ¶52: “It will be appreciated that the differences between any type of visual features can be identified and calculated for comparison and adjustment, so that the images can be matched as closely as possible. Visual features include, but are not limited to, brightness, contrast, alignment, sharpness (or edge strength) and dynamic range.”).
Regarding Claim 18, Hammes, in view of Kawagishi, and in further view of Nie, teaches: the medical image acquisition apparatus according to claim 13, wherein the processor is configured to: select an image among the plurality of medical images having a greatest weight (Kawagishi: ¶28: “The factor selecting unit 110 selects from input information input information (positive) information having the highest degree of affirmation of the subject diagnosis set by the diagnosis setting unit 108”), and calculate a pixel value for a part of the selected image estimated to include the diagnostic target tissue (Nie: ¶52: “It will be appreciated that the differences between any type of visual features can be identified and calculated for comparison and adjustment, so that the images can be matched as closely as possible. Visual features include, but are not limited to, brightness, contrast, alignment, sharpness (or edge strength) and dynamic range.”)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hammes, in view of Kawagishi, and in further view of Nie as applied to claims above, and further in view of Makino et al. (US 2021/0022689 A1; hereafter: Makino).
Regarding Claim 2, Hammes, in view of Kawagishi, and in further view of Nie, teaches: the image diagnosis support apparatus according to claim 1, but does not explicitly teach wherein the reliability calculation unit divides an image into a plurality of regions or portions and calculates a reliability for each region or each portion. 
In a related art, Makino teaches: wherein the reliability calculation unit divides an image into a plurality of regions or portions and calculates a reliability for each region or each portion (¶125: “the derivation unit 85 divides the determination tomographic image JT into a plurality of regions, derives the image quality evaluation value QEV of each region, and calculates a representative value”) for calculating the reliability or quality of the different regions of the image.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hammes, in view of Kawagishi, and in further view of Nie, with the above teachings of Makino to incorporate the dividing of the image into a plurality of regions before reliability and quality calculation. The motivation in doing so would lie in the ability to determine the reliability of each individual region and assess the reliability of the image as a whole based on the reliability of the regions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668